Citation Nr: 1810892	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-34 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that rating decision, the RO granted service connection for left ear hearing loss, and assigned a 0 percent, noncompensable disability rating.

In November 2015, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In May 2017, the Board remanded the left ear hearing loss rating issue to the RO for additional action. The RO completed additional action and returned the case to the Board.


FINDING OF FACT

From January 11, 2008, the Veteran's left ear hearing impairment level has not exceeded VIII.


CONCLUSION OF LAW

From January 11, 2008, the Veteran's left ear hearing impairment has not met the criteria for payment of compensation for both his service-connected left ear hearing loss and his non-service-connected right ear hearing loss, and has not met the criteria for a compensable disability rating. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.383, 3.385, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.85, Tables VI, VIa, and VII (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in a letter issued in January 2008. In that letter the RO notified him what information was needed to substantiate claims for service connection. The letter also addressed how VA assigns disability ratings and effective dates.

In the November 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach a decision on the issue on appeal. The RO substantially fulfilled the instructions in the 2017 Board remand.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Left Ear Hearing Loss

The Veteran sought service connection for bilateral hearing loss. The RO granted service connection, effective January 11, 2008, for left ear hearing loss, and denied service connection for right ear hearing loss. There is no pending appeal of the issue of service connection for right ear hearing loss.

The Veteran contends that his left ear hearing loss produces impairment that warrants a higher, compensable disability rating. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test. 38 C.F.R. § 4.85. The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, shown on a puretone audiometry test. 38 C.F.R. § 4.85. To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See 38 C.F.R. § 4.85, Table VI. The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss. See 38 C.F.R. § 4.85, Table VII. 

Under 38 C.F.R. § 4.86, there are additional provisions for certain exceptional patterns of hearing impairment. When the puretone threshold at each of the frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the hearing impairment level is from either Table VI  or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

When there is service-connected hearing loss in one ear that produces hearing impairment that is compensable to a degree of 10 percent or more, and non-service-connected hearing loss in the other ear that meets VA's provisions under 38 C.F.R. § 3.385 for hearing impairment to be considered a disability, compensation is payable for the combination of service-connected and non-service-connected disability as if both disabilities were service-connected. 38 C.F.R. § 3.383(a)(3). The regulation at 38 C.F.R. § 3.385 provides that, for VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

Tables VI, VIa, and VII are reproduced below.


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI





TABLE VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

Under Table VII, for service-connected hearing impairment in one ear to be compensable to a degree of 10 percent or more, the hearing impairment level must be X or higher. Therefore the impairment in the service-connected ear must be at level X or higher for compensation to be payable under38 C.F.R. § 3.383(a)(3) for the combination of service-connected and non-service-connected disability as if both disabilities were service-connected. 

In a VA audiological evaluation in April 2008, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
35
35
60
75
LEFT
55
65
90
85

The puretone threshold averages were 51 decibels in the right ear and 74 decibels in the left ear. Speech recognition scores were 92 percent in the right ear and 88 percent in the left ear. The right ear hearing impairment level was I. Considering Tables VI and VIa, the left ear hearing impairment level was VI. The left ear hearing loss did not meet the criteria for payment of compensation for hearing loss in both ears. The test results were consistent with a 0 percent rating for left ear hearing loss. 

In a VA audiological evaluation in January 2010, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
50
35
65
100
LEFT
60
70
90
95
      
The puretone threshold averages were 63 decibels in the right ear and 79 decibels in the left ear. Speech recognition scores were 94 percent in the right ear and 96 percent in the left ear. The right ear hearing impairment level was II. Considering Tables VI and VIa, the left ear hearing impairment level was VII. The left ear hearing loss did not meet the criteria for payment of compensation for hearing loss in both ears. The test results were consistent with a 0 percent rating for left ear hearing loss. 

In a VA audiological evaluation in May 2012, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
55
50
65
105
LEFT
65
75
85
100
      
The puretone threshold averages were 69 decibels in the right ear and 81 decibels in the left ear. Speech recognition scores were 96 percent in the right ear and 90 percent in the left ear. The right ear hearing impairment level was II. Considering Tables VI and VIa, the left ear hearing impairment level was VII. The left ear hearing loss did not meet the criteria for payment of compensation for hearing loss in both ears. The test results were consistent with a 0 percent rating for left ear hearing loss. 

In a VA audiological evaluation in April 2015, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
60
65
80
105+
LEFT
65
75
90
105
      
The puretone threshold averages were 77 decibels in the right ear and 84 decibels in the left ear. Speech recognition scores were 88 percent in the right ear and 88 percent in the left ear. Considering Tables VI and VIa, the right ear hearing impairment level was VII, and the left ear hearing impairment level was VIII. The left ear hearing loss did not meet the criteria for payment of compensation for hearing loss in both ears. The test results were consistent with a 0 percent rating for left ear hearing loss. 

In the November 2015 Board hearing, the Veteran reported that the most recent testing of his hearing was earlier in 2015. He stated that at that time clinicians adjusted his hearing aids. He related that his hearing impairment was worsening over time.

In a VA audiological evaluation in March 2016, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
55
70
40
105+
LEFT
75
85
90
100
      
The puretone threshold averages were 68 decibels in the right ear and 88 decibels in the left ear. Speech recognition scores were 92 percent in the right ear and 88 percent in the left ear. The right ear hearing impairment level was II. Considering Tables VI and VIa, the left ear hearing impairment level was VIII. The left ear hearing loss did not meet the criteria for payment of compensation for hearing loss in both ears. The test results were consistent with a 0 percent rating for left ear hearing loss. 

The Veteran is in a position to notice that his hearing impairment is worsening over time. Test results show some worsening over time. However, from January 11, 2008, his left ear hearing impairment levels have not met the criteria for payment of compensation for hearing loss in both ears. For his left ear hearing loss, the test results have been consistent with a 0 percent rating. There has been no basis for a compensable rating for his left ear hearing loss.



ORDER

From January 11, 2008, a compensable disability rating for left ear hearing loss is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


